DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This action is responsive to communications:  Amendment, filed on 01/25/2021.  

2.	Claims 1-2, 4-5, 8-9, 11-12 and 14-20 are pending in the case.  Claims 1, 8 and 18 are independent claims and have been amended.  Claims 3, 6, 7, 10 and 13 are cancelled.



Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.


Applicant argues (claim 1) Cook fails to disclose “partition a model representative of a scene into a first portion and a second portion ….based on rates of change of the first portion and the second portion”.

based on rates of change of the first portion and the second portion”.

Applicant argues claims 8 and 18 would therefore not have been obvious over the combination of Cook and Iwasaki for at least the reasons discussed with regard to claim 1.

	In response, claims 8 and 18 are obvious over the combination of Cook and Iwasaki based on the foregoing rationale as well as the rejection which follows.


Applicant argues claims 2, 4, 9, 11-12, 14-17 and 20 recite additional novel and non-obvious features which the cited references fail to disclose.




Applicant argues claims 5 and 19, rejected as being unpatentable over Cook in view of Iwasaki and further in view of Lanier, recite additional novel and non-obvious features which Cook nor Iwasaki discloses nor does Lanier remedy deficiencies of Cook and Iwaski.

In response claims 5 and 19 are not allowable based on their respective dependency from rejected independent claims 1 and 18.  Additionally, the features of the claims are rendered obvious by the cited references.



Citation of Pertinent Prior Art

Dharmapurikar, US 2013/0147819 A1 discloses server side rendering and client side rendering (abstract), where objects requiring excessive bandwidth to send to the client are provided for client side rendering (Para 74).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 8-9, 11-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Cook, US 2014/0292803 A1, and further in view of Tetsuji Iwasaki, US 2014/0302930 A1.


Independent claim 1, Cook discloses an apparatus comprising:

at least one processor to partition a model representative of a scene into a first portion and a second portion based on proximities of the first portion and the second portion of the model to a client device (i.e. a server determines a subset of graphics to be rendered by a client device and a subset of objects to be rendered by the server, where the subset of objects is determined based on an objects depth in a scene - Para 22, 23, 

a network interface (i.e. network – Fig. 2 “230”) to transmit information representative of the second portion of the model (i.e. the server selects a first subset of graphic objects to be rendered by a client device and transmits the first subset of graphic object to the client device – abstract; Para 17; the server is coupled to the client via a network, e.g. internet - Para 17, that enables communication between the server and client - Para 18; Fig. 2 "230") and the rendered first portion of the image to the client device (i.e. the server renders a second subset of graphic objects to generate image data for a frame of video and transmits the image data to the client device - abstract), wherein the second portion of the model is usable by the client device to render a second portion of the image for display on a screen at the client device (i.e. the client device combines the image data, e.g. rendered second subset of graphic objects, with additional image data generated from the first subset of graphic objects for display - abstract), the network interface is to receive motion data indicative of motion of the client device (i.e. the client device provides state information, e.g. motion of characters due to motion/control of the client device, to the server computer via the network - Para 28; Fig. 2), and 

the at least one processor is to render the first portion of the image based on the first portion of the model and the motion data (i.e. the server renders graphic objects within a 

Cook’s disclosure suggests to partition a model representative of a scene into a first portion and a second portion … based on rates of change of the first portion and the second portion, as Cook teaches the server determining graphic objects to be within a depth range, such that objects beyond a depth are background objects forming a second subset of objects and objects within a depth are foreground objects forming a first subset of graphic objects – abstract; Para 22, 23; and the server periodically updating data transmitted to the client device for rendering the first subset of graphic objects based on a transformation, e.g. rotation/motion, of the objects in the first subset of objects, e.g. the foreground – Para 58 - and transmitting a single compressed digital video image formed from the background object to the client device – Para 20; where first subset of graphic objects periodically updated to display motion suggests the objects have a higher rate of change than objects that remain static.  

Thus, it would have been obvious at the effective date of invention to include partition the model representative of a scene into a first portion and a second portion… based on rates of change of the first portion and the second portion wherein a rate of change of the second portion of the model is above a threshold rate of change with the method of Cook because Cook teaches partitioning objects in a scene based on depth where the objects determined to be closer to a viewpoint and determined to have a transformation are provided more frequently as update information to a client device, which suggests that slower changing objects are associated with the background.  Thus, the inclusion of partitioning the model into the first portion and the second portion further based on rates of change of the first portion and the second portion wherein a rate of change of the second portion of the model is above a threshold rate of change with the method of Cook yields predictable results as Cook periodically provides data of frequently changing objects to a client device, while transmitting a single compressed digital video image formed from background objects.  


Cook additionally fails to disclose receive motion data indicative of motion of the client device, which Iwasaki discloses i.e. (input made on the PC of changes camera position and direction– Para 50; Fig. 4 “S401, S402”; the PC is a mobile device, e.g. phone, tablet, laptop – Para 29, 39; movement of the camera in the PC receives corresponds to the game screen and updates object orientation – Para 49, 57).  

It would have been obvious at the effective date of invention to include Iwasaki’s receive motion data indicative of motion of the client device with the method of Cook because each discloses rendering graphic objects transmitted to a client device, such as a mobile device, based on updated viewpoint information for rendering the scene, 
  
One would have been motivated to include Iwasaki’s receive motion data indicative of motion of the client device with the method of Cook to provide an improved rendering of the scene from a viewpoint of a camera controlled by movement of a mobile device.



Claim 2, Cook discloses the apparatus of claim 1, wherein the first portion of the model represents objects of the scene that are beyond a threshold distance from the client device (i.e. objects in the background are rendered by the server – Para 22), and wherein the second portion of the model represents objects of the scene that are within the threshold distance from the client device (i.e. objects less than a certain depth in the scene are selected to rendered by the client device - Para 22).


Claim 4, Cook discloses the apparatus of claim 1, wherein the at least one processor is to partition the model into the first portion and the second portion (i.e. the server determining graphic objects to be within a depth range, such that objects beyond a depth are background objects forming a second subset of objects and objects within a depth are foreground objects forming a first subset of graphic objects – abstract; Para 

Cook fails to specifically disclose the apparatus of claim 1, wherein the at least one processor is to partition the model so that the first portion of the model has a lower rate of change and the second portion of the model has a higher rate of change.

Similar rationale as applied in the rejection of claim 1 applies herein.



Independent claim 8 is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 9 and 11-12, the corresponding rationale as applied in the rejection of claims 2 and 4-5 apply herein.






Claim 16, Cook discloses the apparatus of claim 13, wherein the network interface is to transmit the acquired motion data to the server (i.e. the client device provides state information, e.g. motion of characters due to motion/control of the client device, to the server computer via the network - Para 28; Fig. 2).



Claim 17, Cook discloses the apparatus of claim 8, further comprising: at least one display (Fig. 2 “250”), and wherein the at least one processor is to provide information indicative of the merged first and second portions of the image to the display for presentation to a user (i.e. combine the additional image data including foreground 


Independent claim 18 is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 20, the corresponding rationale as applied in the rejection of claims13-16 apply herein.




Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Cook, US 2014/0292803 A1 in view of Tetsuji Iwasaki, US 2014/0302930 A1 as applied to claims 1 and 18 above and further in view of Jaron Lanier, US 2002/0018070 A1.


Claims 5 and 19, Cook discloses sensing a position change of the viewpoint/client device (Para 28) and identifying a position change of graphics (Para 58) aligning the 


graphics transformed to generate an additional image and the second subset of graphics to generate an image - abstract).

Cook fails to disclose the apparatus of claim 1, wherein the network interface is to transmit information indicating a coordinate system that is used to align the first portion of the image with the second portion of the image rendered by the client device using the second portion of the model.

Iwasaki discloses spatial coordinates corresponding to position/rotation information of the selected rendering object - Para 74 - is used to generate mask data corresponding to the rendered foreground objects – Para 78 – which is used to align/composite the foreground with the background rendered by the PC using the 3D model data – Para 35, 78; and a network including the server and a PC facilitates communication of data - Fig. 1.

Lanier discloses indicating a coordinate system using a rangefinder system to distinguish foreground and background objects – Para 10; and using a position sensor to determine a spatial relation of a foreground image for superimposition within a masked region of a background image - Para 11, 13.

It would have been obvious at the effective date of invention to combine Iwasaki’s transmitting information indicating a coordinate system that is used to align the first 

portion of the image with the second portion of the image rendered by the client device using the second portion of the model in view of Lanier’s rangefinder distinguishing image objects based on depth and sensing position of image objects to define a spatial relationship with the method of Cook because Cook and Iwasaki each disclose a client server system that share rendering tasks to generate a composite image where Iwasaki aligns image portions using a mask.  Additionally it would have been obvious to combine the teachings of Lanier with that of Cook in view of Iwasaki because Cook and Lanier each teach defining image portions based on depth, where Lanier further teaches obtaining position to spatially composite image portions.  Thus, the combination yields predictable results.

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619